                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.          CV 18-8883 FMO (MRWx)                               Date     October 29, 2018
 Title             Chenhui “Wayne” Luo v. Kaiyin Shan




 Present: The Honorable          Fernando M. Olguin, United States District Judge
          Vanessa Figueroa                                None                            None
                Deputy Clerk                    Court Reporter / Recorder               Tape No.
           Attorney Present for Plaintiff(s):                Attorney Present for Defendant(s):
                      None Present                                      None Present
 Proceedings:              (In Chambers) Order to Show Cause Re: Subject Matter
                           Jurisdiction

       On October 15, 2018, plaintiff Chenhui Luo (“plaintiff”) filed a Complaint against defendant
Kaiyin Shan (“defendant”) alleging slander per se, libel per se, intentional infliction of emotional
distress, and civil harassment. (See Dkt. 1, Complaint at ¶¶ 24-44). Plaintiff alleges that the court
has subject matter jurisdiction based on diversity of citizenship because plaintiff is a citizen of
China and defendant is a citizen of the state of California. (See id. at ¶ 6). With respect to the
amount in controversy, plaintiff makes the bare allegation that “the amount in controversy exceeds
$75,000[,]” (id.), but the court has concerns as to whether the true amount in controversy meets
the $75,000 threshold. See 28 U.S.C. § 1332(a).

       “The party seeking to invoke the district court’s diversity jurisdiction always bears the
burden of both pleading and proving diversity jurisdiction.” Rainero v. Archon Corp., 844 F.3d 832,
840 (9th Cir. 2016) (quoting NewGen, LLC v. Safe Cig, LLC, 840 F.3d 606, 613-14 (9th Cir.
2016)). The Complaint’s bare, conclusory allegation that “the amount in controversy exceeds
$75,000[,]” (Dkt. 1, Complaint at ¶ 6), does not satisfy plaintiff’s burden to “both plead[] and prov[e]
diversity jurisdiction.” See Rainero, 844 F.3d at 840.

        Based on the foregoing, IT IS ORDERED that no later than November 9, 2018, plaintiff
shall show cause in writing why this action should not be dismissed for lack of subject matter
jurisdiction. Specifically, plaintiff shall file a First Amended Complaint addressing the deficiencies
noted above. Failure to respond to this order to show cause by the deadline set forth above
shall be deemed as consent to the dismissal of the action without prejudice for lack of
subject matter jurisdiction.


                                                                                  00       :     00
                                                         Initials of Preparer            vdr


CV-90 (06/04)                             CIVIL MINUTES - GENERAL                               Page 1 of 1
